DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2019 has been considered by the examiner.
Drawings
The drawings submitted on 5/17/2019 are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 7-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a limited number of D1 groups, does not reasonably provide enablement for any D1 groups that are deemed to have a hole-transporting property.  The specification does not enable make and use the invention commensurate in scope with these claims. Specifically, the compound of formula 1 is a TADF emitter, which means that it has an energy barrier, between the triplet energy level and the singlet energy, small enough to enable an electron from the excited triplet state to be promoted to the excited singlet state by minimal thermal energy in a process called reverse intersystem crossing or RISC. The molecule must be designed to minimize said energy barrier to about 0-0.5 eV (see paragraph [0052] of the specification). A TADF molecule usually has an acceptor domain and a donor domain. Whether a group functions as an acceptor or a donor depends on the relative HOMO and LUMO energy levels of the two groups. In the device of claim 1, the hole-transporting group D1 is not defined in a context of an acceptor-donor pair and the relative term “hole-transporting” is highly arbitrary. A clear and unambiguous description of the term is missing from the application. Again, almost any chemical group can be labeled as a hole-transporting group when it is paired with a group that is comparatively more electron-accepting. Given the ambiguity of the D1, one of ordinary skill in the art is not expected to know which chemical groups, aside from the carbazole derivatives specified in the application, would give the molecule a TADF capability.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 is indefinite for two reasons. First, the term “hole-transporting” in the definition of the D1 group is ambiguous as explained above. Second, the claim specifies the ring A11 to be a pyridine, a pyrimidine, pyrazine, pyridazine, triazine or tetrazine, implying that the ring has from 1 to 5 carbon atoms. The subscripts d1 to d3 are each an integer from 1 to 4. In other words, the structure must have at least one R3. This is impossible when A11 is a tetrazine, or when A11 is a triazine and at least one of d1 and d2 is greater than 1. For instance, the structure 1-1 in claim 8 does not have R3 at all, i.e., d3 = 0. This is not consistent with claim 1 which requires d3 to be non-zero. Claim 1 is indefinite. The other claims depend from claim 1 but do not remove the ambiguity and they are therefore indefinite as well. In the following, it is assumed that d3 may be 0.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-8, 10 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0229270 A1 to Yen et al.
Regarding claim 1, Yen discloses an OLED wherein the emitting layer comprises a host and a TADF emitter (Table 1 on page 47), wherein the TADF emitter is typified by the following (see compound 113 on page 68):

    PNG
    media_image1.png
    406
    569
    media_image1.png
    Greyscale
.
This compound is exemplary of the claimed compound of formula 1: A11 = triazine, L1 = π electron-rich cyclic group, a1 = 1, D1 = hole-transporting dimethoxycarbazole, L2 = single bond, a2 = 1, Ar2 = dibenzothiophenyl, d3 = 1 and R3 = dibenzothiophenyl. (Equivalently, a2 = 2 and d3 = 0). As the device does not comprise a phosphorescence emitter, it anticipates claim 1. Claims 2 and 4-8 are also evidently anticipated. The features of claims 10 and 20 can be found in Table 1. 

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016159479 A1 ( = US 2018/0123049 A1) to Lee et al.
Regarding claim 1, Lee discloses an OLED wherein the EML comprises a host and a TADF emitter having a singlet-triplet energy gap of 0-0.3 eV [0005], wherein the TADF emitter is a triazine derivative having a pair of electron donor and acceptor. The donor is typified by the following carbazole group (p. 4)

    PNG
    media_image2.png
    148
    185
    media_image2.png
    Greyscale

and the acceptor includes the following (pp. 9-10):

    PNG
    media_image3.png
    245
    266
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    302
    268
    media_image4.png
    Greyscale
, 

    PNG
    media_image5.png
    297
    275
    media_image5.png
    Greyscale
 and 
    PNG
    media_image6.png
    250
    260
    media_image6.png
    Greyscale


The device therefore has all the features of the claimed device. A specific example of the TADF emitter is the compound 38 on page 19, which is a species of the compound of formula 1 in claim 1: L1 = phenylene, d1 = 1, D1 = carbazole, d2 = 2, L2 = single bond, Ar2 = biphenyl:



    PNG
    media_image7.png
    266
    346
    media_image7.png
    Greyscale
.
As the device has no phosphorescence emitter, claims 1-9 are evidently anticipated. The host is a single compound typified by N,N-dicarbazolyl-3,5-benzene or mCP,

    PNG
    media_image8.png
    153
    266
    media_image8.png
    Greyscale

which is a hole-transporting material ([0077] and examples), rendering claims 10 and 12-15 anticipated. Claims 16-19 specify the second material of claim 12 but do not limit the host in claim 12 to the second material and they are therefore anticipated along with claim 12. Regarding claim 20, the EML of the prior art device has 5% of the dopant (see examples).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016159479 A1 to Lee et al. in view of US 9,608,209 B2 to Ogiwara et al.
Regarding claim 11, Lee discloses the device of claim 1 as explained above, but fails to teach the use of two different host materials in the emitting layer. However, Ogiwara teaches that, in an OLED comprising a TADF emitter, using two different host materials offers an improved luminous efficiency in practically high current density range (col. 2). Ogiwara also provides detailed instructions on how to select appropriate host materials (col. 2, 5-6). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to have modified the device taught by Lee by employing, as the host material, a mixture of two different compounds having the characteristics as required by Ogiwara so as to optimize the device efficiency in the practically high current density range, i.e., 1-10 mA/cm2.
Contact Information


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762